DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10548148 B2 (‘148). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 15 of ‘148
A method comprising: identifying a first device-to-device (D2D) group comprising a first plurality of D2D user equipment (UE) devices performing public safety D2D communication; identifying a second D2D group comprising a second plurality of D2D UE devices performing non-public safety D2D communication without performing public safety D2D communication; assigning a first set of D2D communication resources to the first D2D group and assigning a second set of D2D communication resources to the second D2D group, the D2D communication resources of the first set being different from the D2D communication resources of the second set, the first set of D2D communication resources and the second set of D2D communication resources being subsets of reserved D2D communication resources which are a subset of defined uplink communication resources defined by a communication specification for uplink communication between the D2D UE devices and a base station; and assigning D2D communication resources reserved for out-of-coverage (OoC) D2D communication to be used by at least one of the first plurality of D2D UE devices when the at least one of the first plurality of D2D UE devices is located within a service area of the base station to perform the public safety D2D communication.
A cellular communication system comprising: a base station providing wireless service within a service area; a first device-to-device (D2D) group comprising a first plurality of D2D user equipment (UE) devices performing public safety D2D communication; a second D2D group comprising a second plurality of D2D UE devices performing non-public safety D2D communication without performing public safety communication, the base station configured to assign a first set of D2D communication resources to the first D2D group and assign a second set of D2D communication resources to the second D2D group, the D2D communication resources of the first set being different from the D2D communication resources of the second set, the first set of D2D communication resources and the second set of D2D communication resources being subsets of reserved D2D communication resources which are a subset of defined uplink communication resources defined by a communication specification for uplink communication between the D2D UE devices and a base station, the base station further configured to assign D2D communication resources reserved for out-of-coverage (OoC) D2D communication to be used by at least one of the first plurality of D2D UE devices when the at least one of the first plurality of D2D UE devices is located within the service area of the base station to perform the public safety D2D communication, the base station further configured to assign the D2D communication resources reserved for out-of-coverage (OoC) D2D communication to be used by at least one of the second plurality of D2D UE devices.


Claims 2-4 rejected based on claim 15 as claim 15 teaches each limitation recited in the independent claims of the claimed invention, the only difference being additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takano US 20160192171 A1 - ¶0096-97
US 20150043448 A1 - ¶0093

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478